IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,227-01


                  EX PARTE MICHAEL JOSEPH MALLINGER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 670114-A IN THE 178TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). A jury convicted Applicant of murder and

assessed a forty-year prison sentence. The Fourteenth Court of Appeals affirmed the conviction.

Mallinger v. State, No. 14-95-00027-CR (Tex. App.—Houston [14th Dist.] del. May 2, 1996).

        Applicant contends: that his trial counsel was ineffective for failing to investigate and present

evidence during the guilt/innocence phase from a qualified expert concerning the victim’s injuries;

that trial counsel was ineffective for failing to investigate and present favorable guilt/innocence

phase evidence that was present and readily available to counsel; that trial counsel was ineffective
                                                                                                       2

in his preparation of Applicant to testify during the guilt/innocence phase; that trial counsel failed

to advise Applicant of his right to testify at punishment; that trial counsel was ineffective for failing

to investigate and present mitigating evidence at punishment; that trial counsel was ineffective in

punishment summation; and that trial counsel’s cumulative errors rendered him ineffective.

Applicant also contends that he was denied due process of law and a fair trial based on the State’s

presentation of false evidence and false and misleading testimony.

        This Court has independently reviewed the habeas record and holds that Applicant fails to

show entitlement to habeas relief. See Strickland v. Washington, 466 U.S. 668 (1984); Ex parte

Weinstein, 421 S.W.3d 656 (Tex. Crim. App. 2014). Habeas relief is denied.



Delivered: July 3, 2019
Do not publish